Citation Nr: 1716131	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that other appeals have been perfected on the issues of entitlement to a compensable rating for mild asbestos related pleural plaques and entitlement to service connection for: obstructive sleep apnea, to include as secondary to generalized anxiety disorder; coronary artery disease, claimed as a heart condition; and generalized anxiety disorder.  The Veteran has requested a hearing for those appeals and is currently waiting for such hearing to be scheduled. Because of the pending hearing request, these appeals have not been merged with the matter addressed in this remand.   

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has requested a hearing on the issue of his entitlement to a compensable rating for bilateral hearing loss, as indicated in his February 2016 Substantive Appeal regarding the sole issue addressed in this remand.  To date, he has not testified as to that appealed issue.  Thus, a hearing on this claim should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge as to the issue of his entitlement to a compensable rating for bilateral hearing loss.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




